Citation Nr: 0022217	
Decision Date: 08/22/00    Archive Date: 08/25/00

DOCKET NO.  97-17 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
arteriosclerotic heart disease with hypertension, status post 
myocardial infarction and stent placement.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Vavrina, Associate Counsel



INTRODUCTION

The veteran had active service from February 1962 to February 
1982. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which, in part, denied the veteran's 
claim for an increased evaluation for arteriosclerotic heart 
disease with hypertension, status post myocardial infarction.  
This case previously was remanded by the Board in May 1999 
for additional development, and has now been returned to the 
Board for appellate review.   


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
equitable disposition of the claim for a higher evaluation.

2.  The veteran's service-connected arteriosclerotic heart 
disease with hypertension, status post myocardial infarction 
and stent placement, is manifested by periodic angina on 
exertion that requires medication and a history of congestive 
heart failure, with more than light manual labor probably not 
feasible; it is also currently manifested by a workload of 
4.6 metabolic equivalents (METs) resulting in angina and left 
ventricular dysfunction with an ejection fraction of 55 
percent; it is not currently manifested by congestive heart 
failure.

3.  The former criteria for rating cardiovascular diseases 
are more favorable to the veteran; his arteriosclerotic heart 
disease with hypertension, status post myocardial infarction 
and stent placement, is manifested by angina on moderate 
exertion. 



CONCLUSION OF LAW

The criteria for a 100 percent rating for arteriosclerotic 
heart disease with hypertension, status post myocardial 
infarction and stent placement, have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.2, 4.7, 4.104, 
Diagnostic Code 7005 (effective prior to January 12, 1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran maintains that he suffers from angina, especially 
after moderate labor, with swelling of the lower extremities, 
face and upper body, causing him to be "sick for two to 
three days."  In addition, he states that his cardiologist 
feels that the veteran's heart condition is so severe that he 
should not undergo planned surgery on his knee.  For these 
reasons, he believes that an evaluation in excess of 30 
percent is warranted for arteriosclerotic heart disease.  

As a preliminary matter the Board finds that the veteran's 
claim is well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a).  When a veteran is seeking an increased rating, an 
assertion of an increase in severity is sufficient to render 
the increased rating claim well grounded.  Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  Where entitlement to 
compensation has already been established and an increase in 
the disability evaluation is at issue, it is the present 
level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The Board notes that this case was remanded for a VA 
examination, and it is satisfied that an adequate evidentiary 
basis is already of record for an equitable disposition of 
the claim at this time.  No further assistance to the veteran 
is required to comply with the duty to assist as mandated by 
38 U.S.C.A. § 5107(a).

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. §§ 4.1, 4.2, 4.10.  If two evaluations are 
potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that evaluation; otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. 
§ 4.3.  The veteran's entire history is reviewed when making 
a disability evaluation.  38 C.F.R. § 4.1. 

The record reflects that the veteran's arteriosclerotic heart 
disease currently is evaluated as 30 percent disabling under 
the provisions of 38 C.F.R. § 4.104, Diagnostic Code 7005.  
The Board notes that the Schedule for Rating Disabilities has 
been revised with respect to the regulations applicable to 
cardiovascular system disabilities.  This change became 
effective January 12, 1998.  62 Fed. Reg. 65207 (Dec. 11, 
1997) (codified at 38 C.F.R. § 4.104).  The Court has held 
that where a law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the veteran will apply.  Karnas v. Derwinski, 1 Vet. App. 
308, 313 (1991).  

A 60 percent evaluation is the highest rating for 
hypertension under either the old or current rating criteria.  
38 C.F.R. § 4.104, Diagnostic Code 7101 (1997 and 1999). The 
veteran's service-connected hypertension, which is controlled 
by medication, is rated as part of his service-connected 
arteriosclerotic heart disease.

Under criteria in effect prior to January 12, 1998, a 100 
percent rating was warranted for arteriosclerotic heart 
disease during and for six months following acute illness 
from coronary occlusion or thrombosis, with circulatory 
shock, etc.  A 100 percent rating was also warranted for 
arteriosclerotic heart disease after six months, with chronic 
residual findings of congestive heart failure or angina on 
moderate exertion, or more than sedentary employment 
precluded.  A 60 percent rating was for application when 
there was arteriosclerotic heart disease following typical 
history of acute coronary occlusion or thrombosis as above, 
or with history of substantiated repeated anginal attacks, 
more than light manual labor is not feasible.  A 30 percent 
rating was assigned following typical coronary occlusion or 
thrombosis, or with a history of substantiated anginal attack 
where ordinary manual labor was feasible.  38 C.F.R. § 4.104, 
Diagnostic Code 7005 (1997).

The revision of the cardiovascular system rating criteria 
effective January 12, 1998 incorporates objective 
measurements of the level of physical activity, expressed 
numerically in metabolic equivalents (METs) at which cardiac 
symptoms develop.  The Board further observes that METs are 
measured by means of a treadmill test. 

Under Diagnostic Code 7005 effective January 12, 1998, 
arteriosclerotic heart disease warrants a 30 percent rating 
when a workload of greater than 5 METS but not greater than 7 
METS results in dyspnea, fatigue, angina, dizziness or 
syncope, or when there is evidence of cardiac hypertrophy or 
dilatation on electrocardiogram, echocardiogram, or X-ray.  A 
60 percent rating is warranted for more than one episode of 
acute congestive heart failure in the past year, or when a 
workload of greater than 3 METs but not greater than 5 METs 
results in dyspnea, fatigue, angina, dizziness or syncope, or 
when there is left ventricular dysfunction with an ejection 
fraction of 30 to 50 percent.  A 100 percent rating is 
warranted for chronic congestive heart failure, or when a 
workload of 3 METs or less results in dyspnea, fatigue, 
angina, dizziness, or syncope, or when there is left 
ventricular dysfunction with an ejection fraction of less 
than 30 percent.  38 C.F.R. § 4.104, Diagnostic Code 7005 
(1999).

Tracing the history of the veteran's service-connected heart 
disorder, service medical records reflect that the veteran 
was hospitalized for a myocardial infarction in July 1981.  
After which, the veteran underwent a Medical Evaluation and 
Physical Evaluation Board proceeding, resulting in a 
permanent disability retirement.  He was discharged in 
February 1982 as a result of arteriosclerotic heart disease 
manifested by myocardial infarction and post infarction 
angina (60 percent disabling under Diagnostic Code 7005) and 
bilateral hearing loss (noncompensable under Diagnostic Code 
6297).   

In a June 1982 rating decision, the RO granted service 
connection for arteriosclerotic heart disease with 
hypertension and previous myocardial infarction and assigned 
a 60 percent evaluation from February 1982.  In April 1984, 
the RO reduced the veteran's evaluation for arteriosclerotic 
heart disease with hypertension status post myocardial 
infarction, to 30 percent.  Although the veteran submitted a 
notice of disagreement and a statement of the case was 
issued, he did not perfect his appeal by submitting a timely 
substantive appeal.  The veteran's disability evaluation has 
remained at 30 percent, except for a temporary total 
evaluation after a June 1999 angioplasty and stent.

In August 1995, the veteran claimed that the severity of his 
disability had increased, and he filed a claim for an 
increased evaluation.

At a March 1996 VA examination, the veteran reported that he 
took 1 nitroglycerin weekly for chest discomfort, which was 
random in onset and usually relieved with 1 to 2 
nitroglycerines.  He denied hypertension.  On examination, 
his heart had a regular rate and rhythm and his blood 
pressure was 140/90 with a heart rate of 64.  No paresthesias 
were noted.  The examiner noted some slight edema.  ECG 
results showed normal sinus rhythm with a rate of 61, a 
first-degree atrioventricular (AV) block and an inferior 
infarction of indeterminable age.  The diagnoses were 
arteriosclerotic coronary artery disease, congestive heart 
failure and hypertension.  The examiner added that the 
veteran's prognosis was guarded in that he had known coronary 
artery disease, an age-indeterminate inferior infarction, and 
congestive heart failure with currently stable angina.  

VA outpatient treatment reports from January of 1995 to July 
of 1996 show continuing treatment for his heart disorder and 
hypertension and indicate that the veteran should have a 
total left knee replacement.  However, this could not be done 
due to risk of complication or repercussions from his 
service-connected heart disorder.  

In his December 1996 notice of disagreement, the veteran 
complained of angina, especially if involved in moderate 
labor.  He did not do any heavy labor.   The veteran reported 
that his ankles and legs swelled daily to the point that he 
could barely put his shoes on and that after a bout of severe 
angina, his face and upper body swelled.  He contended that 
his heart was about the same as it had been when the VA 
initially assigned a 60 percent evaluation.  

On his April 1997 VA Form 9, the veteran contended that any 
time he attempted more than light work, he had angina, his 
face, feet and legs swelled, and he was sick for two to three 
days.

A February 1998 heart and hypertension examination indicates 
that the veteran experienced chest pain on a weekly basis 
before starting Monoket, since that time the frequency was 
once or twice monthly.  The veteran reported dyspnea when 
climbing one flight of stairs and occasional light-
headedness.  A June 1997 echocardiogram showed an ejection 
fraction of 55 percent and no evidence of left ventricular 
wall thickening or other signs consistent with cardiomegaly.  
His right and left ventricles were normal in size.  There was 
some mild atrial dilatation on the left side and some trace 
aortic, tricuspid valve and pulmonic valve regurgitation.  A 
June 1997 myocardial perfusion scan indicated moderate 
ischemia of the distal inferior wall as well as the inferior 
apex with underlying posterior basal infarction.  These 
findings were worse in comparison to a myocardial perfusion 
scan done in May 1995.  Blood pressure readings were 150/88 
(sitting) and 150/88 (standing).   There were no reported 
arrhythmias, murmurs or thrills.  There was no evidence of 
heart failure, of lower extremity edema or of pulmonary 
congestion.  The diagnoses included coronary heart disease, 
first-degree AV block, and hypertension, poorly controlled.

In June 1999, the veteran was hospitalized and underwent a 
left heart catheterization with coronary and left ventricular 
angiography.  This showed normal systemic arterial pressures, 
left ventricular and diastolic pressure of 16 millimeters and 
mild left ventricular dysfunction with posterobasal akinesia.  
There was a right dominant coronary circulation present and 
coronary disease was noted.  The veteran had 70 to 80 percent 
proximal right coronary stenosis and total occlusion of the 
right coronary artery after a large right-ventricle branch.  
The left main coronary artery was patent.  The left anterior 
descending contained calcification and a 30 to 40 percent 
high mid-segment stenosis.  The circumflex consisted of a 
large obtuse marginal branch with a long area of diffuse 
disease of about 75 to 95 percent stenosis, focal in a couple 
of spots.  A percutaneous transluminal coronary angioplasty 
(PTCA) of this branch vessel was done, along with a stent.  
Post-intervention ECG showed a sinus bradycardia.  Discharge 
diagnoses included crescendo angina, chronic ischemic heart 
disease/arteriosclerotic coronary heart disease, and Type II-
A hyperlipidemia, suboptimally controlled.

An August 1999 VA examination report indicates that the 
veteran had a severe angina attack, which resulted in 
hospitalization and cardiac catheterization with PTCA and 
stenting.  Since that procedure, the veteran had had 3 angina 
attacks in 6 weeks, always with exertion, a decrease from 3 
to 4 per week.  The veteran reported that the severity of 
each attack had decreased.   Upon examination, there were 
occasional episodes of severe dysphagia, with no shortness of 
breath, abdominal pain or dysuria.  His blood pressure was 
158/91.  Pre-stress test ECGs were obtained in three 
positions with hyperventilation and without any other 
significant abnormalities.  An exercise stress test showed 
that the veteran exhibited poor functional capacity for his 
age.  The examiner had to stop the test after 2 minutes and 8 
seconds due to leg pain.  The veteran had achieved 4.6 METs 
up to a 75 percent of the target heart rate.  One minute into 
the recovery period the veteran had typical angina, which 
ended during recovery and resolved spontaneously.  During the 
recovery period, the veteran also experienced multifocal PVCs 
with no significant ST segment changes compared to baseline.  
The assessment was coronary artery disease with two-vessel 
disease and normal left ventricular function, status post 
PTCA and stent of occluded obtuse marginal six weeks prior, 
with overall improvement of angina symptoms.  The right 
coronary artery was totally occluded with an infarction in 
1981.  The examiner noted that the veteran's symptoms seemed 
out of proportion to extent and severity of disease.

Following a careful review of all the evidence, the Board 
finds that the former rating criteria are more favorable to 
the veteran (Karnas, supra) and that, under the old criteria, 
a 100 percent rating is warranted for his arteriosclerotic 
heart disease with hypertension.  Under the revised criteria 
for rating arteriosclerotic heart disease, the Board notes 
that, while the veteran's stress test was terminated due to 
leg pain, he reached a workload of 4.6 METs and suffered 
angina one minute into the recovery period, even though his 
recent angioplasty and stent had supposedly resulted in 
"overall improvement of the [symptoms] of angina."  The 
stress test report indicates that the veteran exhibited poor 
functional capacity for his age.  Since the veteran had an 
ejection fraction of 55 percent, he does not have chronic 
congestive heart failure, and he reached a workload of more 
than 3 METs, the criteria for a 60 percent rating, but not 
higher, are met under the "new" rating criteria.  

As to the criteria in effect prior to January 12, 1998, the 
Board notes that arteriosclerotic heart disease after six 
months warrants a 100 percent rating with chronic residual 
findings of congestive heart failure or angina on moderate 
exertion, or more than sedentary employment precluded.  While 
the March 1996 VA examiner diagnosed congestive heart 
failure, the August 1999 VA examiner did not.  Thus, the 
veteran does not appear to have chronic residual findings of 
congestive heart failure.  However, the veteran continues to 
report having angina on a twice-monthly basis.  The Board is 
cognizant of the August 1999 VA examiner observation that the 
veteran's reported symptoms were out of proportion with the 
current extent of the severity of the disease, but VA 
examinations in 1996, 1998, and 1999 have consistently shown 
that the veteran has had recurrent angina on exertion.  Thus, 
the requirements for a 100 percent rating, under the former 
rating criteria, have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.2, 4.7, 4.104, Diagnostic Code 
7005 (effective prior to January 12, 1998); Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991).

Accordingly, the Board finds that a 100 percent rating for 
the veteran's arteriosclerotic heart disease with 
hypertension, status post myocardial infarction and stent 
placement is warranted.



ORDER

Entitlement to a 100 percent evaluation for arteriosclerotic 
heart disease with hypertension, status post myocardial 
infarction and stent placement, is granted, subject to the 
law and regulations governing the payment of VA monetary 
benefits.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 

